DETAILED ACTION
Status of Application
Receipt of the claim set filed 5/25/2021, is acknowledged.
Claims 1-30 are cancelled.
Claims 31-33 are currently under consideration.  
The present application is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC §103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
 Claims 31-33 are rejected under 35 U.S.C. 103 as being unpatentable over Sugawara et al. (JP2013177376 translation) hereinafter Sugawara in view of Gill et al. (US 20080213461 A1) hereinafter Gill and Fay et al. (US 20110144159 A1) hereinafter Fay.
Regarding claims 31-33, Sugawara discloses administration of transdermal zolmitriptan, administration by microprojections or microneedles (intracutaneous delivery system, plurality of microprojections that are adapted to penetrate or pierce the stratum corneum of a human patient) [0003], with a coating composition for microneedles containing zolmitriptan which has high solubility in solvents and high viscosity and does not drip after coating [0008]. Since the zolmitriptan-containing coating composition has a sufficiently high viscosity, it does not drip during drying and retains the shape before drying even after drying. As a result, the solid zolmitriptan-containing coating composition adheres more firmly to the microneedle (solid formulation coating) [0030]. Sugawara discloses in transdermally administering zolmitriptan, it is necessary to administer so that 1 mg or more of zolmitriptan is transferred to the blood in order to obtain sufficient efficacy, and preferable to administer on the microneedle at 100 µg/cm2 or higher by using administration by a microneedle device to increase the absorption percutaneously (the coating comprises zolmitriptan or a pharmaceutically acceptable salt thereof in an amount of about 1 mg to about 5 mg per system) [0018].
Sugawara does not explicitly disclose wherein at least 95% of the zolmitriptan is released from the system within about 5 minutes and does not explicitly disclose wherein the formulation is substantially free of crystalline zolmitriptan.
 	However, Gill discloses all of the coating is adapted to come off the microneedle following insertion into a biological tissue. In a preferred embodiment, the coating is adapted to come off the microneedle rapidly. Rapid dissolution is equal to or less than 15 minutes, preferably less than 5 minutes, more preferably less than 5 minutes, and more preferably less than 10 sec [0058].
 	However, Fay discloses compounds and pharmaceutically acceptable salts thereof, may exist in a continuum of solid states ranging from fully amorphous (substantially crystalline-free) [0103, 0112], wherein pharmacologically active compounds include zolmitriptan (substantially crystalline-free zolmitriptan) [0135]. Fay discloses compounds and pharmaceutically acceptable salts thereof may be administered via subcutaneous administration or microneedle injectors [0120]. The compounds herein, and the pharmaceutically acceptable salts thereof, may also be administered topically, intradermally [0123].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine these references and modify the coating of the delivery system as disclosed by Sugawara, to release at least 95% of the drug within about 5 minutes, as disclosed by Gill, wherein zolmitriptan is in amorphous form, as previously disclosed by Fay, and arrive at the instant invention.
One of ordinary skill in the art would have been motivated to do so because Gill discloses such an embodiment would be particularly useful to deliver vaccines, local anesthetics, and drugs suitable for bolus delivery. Further, Gill discloses the drug is a hydrophobic molecule and the coating further comprises an amphiphilic material, which facilitates dissolution/release of the coating from the microneedle [0058]. Fay discloses the pharmaceutically acceptable salts thereof, may exist in a continuum of solid states including fully amorphous [0103, 0112] in intradermal administration [0123].  One of ordinary skill in the art would have had a reasonable expectation of success in making the delivery system wherein the coating is adapted to come off the microneedle following insertion into a biological tissue wherein zolmitriptan is substantially crystalline free, as disclosed by Gill and Fay, by applying a known technique to a known product ready for improvement to yield predictable results.
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary.
Sugawara discloses the zolmitriptan-containing coating composition for microneedle devices has high solubility and high viscosity. Due to its high solubility, the zolmitriptan concentration in the composition becomes uniform, so that enough zolmitriptan for treatment can be administered to the patient, and the microneedle device of the present invention has good releasability of zolmitriptan into the skin when administered [0019]. Gill discloses all of the coating is adapted to come off the microneedle following insertion into a biological tissue. In a preferred embodiment, the coating is adapted to come off the microneedle rapidly. Rapid dissolution is preferably less than 5 minutes, and more preferably less than 10 sec (about 100% of the zolmitriptan is released within about 1 minute) (Gill: [0058]). One of ordinary skill in the art would have had a reasonable expectation of success in making the system, as disclosed by Sugawara, with delivery, as disclosed by Gill by combining prior art elements according to known methods to yield predictable results, such that Tmax of a therapeutically effective blood plasma concentration occurs within about 45 minutes of the application, the Cmax is about 5 to about 25 ng/ml, and the AUC0-2hr is about 5 to about 20 ng/ml*hour.
Sugawara discloses the mass ratio of tartaric acid and zolmitriptan is 1:2 to 1:6 (wherein the zolmitriptan or salt thereof and tartaric acid are in a 3:1 ratio w/w) [0042].
Sugawara discloses a solid zolmitriptan coating on the microneedle [0030], and Gill discloses storing a drug in a solid phase coating on microneedles may enhance long-term stability of the drug, even at room temperature.  For instance, a drug coated onto microneedles has been shown to maintain 98% integrity after six months storage under nitrogen at room temperature [0008]. One of ordinary skill in the art would have had a reasonable expectation of success in making the system, as disclosed by Sugawara, with storage stability to maintain 98% integrity, as disclosed by Gill by combining prior art elements according to known methods to yield predictable results, such that the formulation coating retains at least 95% of its zolmitriptan purity for at least 12 months.
 Sugawara discloses the area of the microneedle substrate is 0.5 to 10 cm2 and a substrate of a desired size may be formed by connecting several microneedle substrates (about 2-3 cm2) [0023]. It is preferable to administer on the microneedle at 100 μg / cm2 or higher by using administration by a microneedle device to increase the absorption percutaneously [0018], adjacent rows are separated from each other by a distance substantially equal to the space of the needles in the row and have a needle density of 100 to 10000 per 1 cm2 (capable of delivering about 1.9 mg zolmitriptan or a salt thereof to the skin of the patient) [0026]. Gill discloses coated microneedle devices may be incorporated into a transdermal drug delivery patch (patch) [0034].
 	Gill discloses wherein the microneedle device is in the form of a patch for application to the skin of a patient [0099], and discloses the coating is adapted for slow release (e.g., dissolution) when inserted into a biological tissue. Slow dissolution is more than 15 minutes [0059], and one having ordinary skill in the art would have reasonably expected success in applying the patch to the upper arm for a period of at least 15 minutes, especially in the absence of data demonstrating criticality otherwise.
		 	
Conclusion
 	No claims are allowed.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANGLONG N TRUONG whose telephone number is (571)270-0719.  The examiner can normally be reached on 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A Wax can be reached on 571-272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/QUANGLONG N TRUONG/Examiner, Art Unit 1615